Case 1:19-cr-00119-DCN Document 50 Filed 11/12/19 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF IDAHO

UNITED STATES OF AMERICA WARRANT FOR ARREST

V.
MELINDA HANKINS 1:19-cr-00119-DCN

To: The United States Marshal
and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest MELINDA HANKINS and bring forthwith

to the nearest magistrate judge to answer PETITION ON PRETRIAL RELEASE charging with

the below listed violation.

VIOLATION OF THE TERMS AND CONDITIONS OF PRETRIAL RELEASE .

aATES
S lo

oc

United States Courts

   

 

mo 2 30

— - gam

District of Idaho November 12, 2019 m > =m

ISSUED sate = ee

EOS : Jocelyn Dunnegan = = ¢ eo
©” = on Nov 12, 2019 3:16 pm J oS
er OF o 1 =
2 @

RETURN

 

 

This warrant was received I . / A ‘} €) and executed with the arrest of the above-name
individual at

Oubyect Thien to Cust) lod A). Franklin Bld. Mamyn, |b 830977
6 -
WAR 1A by E55
Signature of Arresting Officer Date of Arrest My | ff

 

 

 

Name & Title of Arresting Officer
